Citation Nr: 9934946	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-03 562A	)	DATE
	)
	)


THE ISSUE

Whether an August 1997 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
denying entitlement to an effective date prior to January 9, 
1991, for the grant of service connection and a 100 percent 
disability rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to April 1969.  

In an August 1997 decision the Board granted an effective 
date of January 9, 1991, for the assignment of a 100 percent 
disability rating for PTSD, and denied entitlement to an 
effective date prior to January 9, 1991, for the grant of 
service connection and the assignment of the 100 percent 
rating.  In a December 1997 statement the veteran requested 
the Board to reconsider its decision and award an effective 
date in June 1988 for the grant of service connection and 
assignment of the 100 percent rating.  His motion for 
reconsideration of the Board's August 1997 decision was 
denied by the Acting Chairman of the Board in April 1998 on 
the basis that that decision was not based on obvious error.

In March 1999 the Board informed the veteran that, pursuant 
to Public Law No. 105-111, 111 Stat. 2271 (1997) (codified at 
38 U.S.C.§ 7111), his December 1997 request for 
reconsideration of the Board's August 1997 decision could be 
reviewed based on the provisions in the new law for reviewing 
Board decisions on the basis of clear and unmistakable error, 
if he so requested.  Pursuant to an opinion of the VA General 
Counsel, VAOPGCPREC 1-98, the Board's authority to review its 
decisions for clear and unmistakable error applies to any 
claim pending on or filed after the date of enactment of the 
statute, which was November 21, 1997.  In July 1999 the 
veteran requested that the August 1997 decision be reviewed 
for clear and unmistakable error.


FINDINGS OF FACT

1.  In an August 1997 decision the Board denied entitlement 
to an effective date prior to January 9, 1991, for the grant 
of service connection and the assignment of a 100 percent 
disability rating for PTSD.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the Board or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied in the August 1997 decision.


CONCLUSION OF LAW

The August 1997 decision in which the Board denied 
entitlement to an effective date prior to January 9, 1991, 
for the grant of service connection and the assignment of a 
100 percent disability rating for PTSD was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 and 
Supp. 1999); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA treatment records show that the veteran sought treatment 
for psychiatric symptoms in June 1988, and that he was 
referred for a psychiatric evaluation with a diagnosis of 
"post-traumatic stress disorder ?."  He also received 
treatment for alcohol and drug dependency from September to 
December 1990.  None of the VA treatment records from June 
1988 through December 1990 reflect any intent on the part of 
the veteran to claim entitlement to VA compensation benefits.

The veteran initially claimed entitlement to VA compensation 
benefits on January 9, 1991, at which time he claimed 
entitlement to a temporary total disability rating pursuant 
to 38 C.F.R. § 4.29 for the VA hospitalization from October 
to December 1990.  On July 22, 1991, he claimed entitlement 
to VA compensation for PTSD, and in a September 1992 rating 
decision the RO granted service connection for PTSD and 
assigned a temporary total rating from July 22, 1991, based 
on a subsequent hospitalization in accordance with 38 C.F.R. 
§ 4.29, and a 30 percent rating from October 1, 1991.  The 
veteran appealed the effective date assigned for the grant of 
service connection and the 30 percent rating, and in a May 
1993 rating decision the RO found that the veteran had 
prosecuted a claim for compensation since January 9, 1991, 
and awarded an effective date of January 9, 1991, for the 
grant of service connection and the assignment of the 
30 percent disability rating.

The veteran continued to appeal the 30 percent disability 
rating and the effective date assigned for the grant of 
service connection.  He contended that he was entitled to an 
effective date in June 1988 for the grant of service 
connection because he had initially sought treatment for his 
PTSD symptoms at that time, and the VA medical center (MC) 
should have instructed him to claim entitlement to 
compensation benefits.  He also contended that he was 
entitled to a higher disability rating, and in a July 1994 
rating decision the RO increased the schedular disability 
rating from 30 to 100 percent effective July 22, 1991.  As 
previously stated, in the August 1997 decision here on appeal 
the Board granted an effective date of January 9, 1991, for 
the assignment of the 100 percent schedular rating, and 
denied entitlement to an effective date prior to January 9, 
1991, for the grant of service connection and the assignment 
of the 100 percent rating.

In his motion for reconsideration and to have the August 1997 
decision revised on the basis of clear and unmistakable 
error, the veteran stated that his medical records showed 
that the diagnosis of PTSD was rendered in June 1988, and 
that no one at the VAMC informed him of his right to claim 
entitlement to compensation benefits.  He also referenced the 
decision of the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) in Servello 
v. Derwinski, 3 Vet. App. 196 (1992), and stated that the 
Board had incorrectly applied the provisions of 38 C.F.R. 
§ 3.155 by not considering the June 1988 outpatient treatment 
record as an informal claim for VA compensation benefits.  He 
further stated that pursuant to 38 C.F.R. § 3.157, the date 
of the outpatient treatment should have been accepted as the 
date of receipt of an informal claim for benefits.  He 
asserted that he was entitled to an effective date in June 
1988 for the grant of service connection and the assignment 
of the 100 percent disability rating.

II.  Laws and Regulations

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1403.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, No. 98-7069, slip op. at 6 (Fed. 
Cir. June 16, 1999).  If the veteran raises a valid claim of 
clear and unmistakable error, the question of whether a given 
decision was based on clear and unmistakable error is to be 
determined based on the facts of the case.  See Rivers v. 
Gober, 10 Vet. App. 469 (1997).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2) (emphasis added).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (emphasis added).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157 (emphasis added).


III.  Analysis

The Board finds that the veteran has raised a valid claim of 
clear and unmistakable error by asserting that the Board 
incorrectly applied the provisions of 38 C.F.R. §§ 3.155 and 
3.157 in failing to construe the June 1988 VA outpatient 
treatment record as an informal claim for compensation 
benefits.  He has raised a valid claim because, if his 
assertion is true, the outcome of the decision pertaining to 
the proper effective date would be manifestly different.  
Luallen, 8 Vet. App. at 96.

Although the veteran has raised a valid claim of clear and 
unmistakable error, an analysis of the facts of the case and 
application of the relevant law leads to the conclusion that 
the Board's August 1997 decision was not clearly and 
unmistakably erroneous.  Although the evidence documents the 
receipt of treatment at a VAMC in June 1988, the VA treatment 
records from June 1988 through December 1990 do not indicate 
that the veteran expressed any intent to claim entitlement to 
compensation benefits.  Contrary to the veteran's assertion, 
in the absence of such expressed intent the VA treatment 
records cannot constitute informal claims for compensation 
benefits.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993) 
(in order to constitute an informal claim under 38 C.F.R. 
§ 3.155(a), the document must identify the benefit being 
sought).

The veteran cannot rely on the provisions of 38 C.F.R. 
§ 3.157 to establish an effective date based on the VA 
treatment records.  Those provisions apply only if service 
connection has been previously established for the disability 
for which examination or treatment is received, or if an 
application for compensation for that disability is received 
within one year of the treatment or examination.  38 C.F.R. 
§ 3.157(b).  At the time the treatment was received in June 
1988, service connection was not in effect for PTSD or any 
other disability.  In the case cited by the veteran, Servello 
v. Derwinski, 3 Vet. App. 196 (1992), the Court found that 
the Board had erred in not construing a VA treatment record 
as an informal claim for an increased rating where service 
connection had previously been established for the disability 
for which the treatment was received.  The facts of the 
veteran's case differ significantly, in that service 
connection for PTSD was not granted until September 1992, 
based on an informal claim for compensation submitted in 
January 1991.

The Board has determined, therefore, that the August 1997 
Board decision was in accordance with the law as applied to 
the facts of the veteran's case, and that the decision was 
not clearly and unmistakably erroneous.  Because the veteran 
did not submit a claim for compensation benefits, formal or 
informal, prior to January 9, 1991, he is not entitled to an 
earlier effective date.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).  There is no basis in the law for an effective 
date prior to January 9, 1991, for the grant of entitlement 
to service connection for PTSD and assignment of the 
100 percent rating.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (the payment of monetary benefits must be authorized 
by statute, which requires the filing of a claim).


ORDER

The claim of clear and unmistakable error in the August 1997 
decision in which the Board denied entitlement to an 
effective date prior to January 9, 1991, for the grant of 
service connection and a 100 percent disability rating for 
PTSD is denied.




		
	N. W. Fabian
Acting Member, Board of Veterans' Appeals

 


